                                                                                        Exhibit
10.43































Thermo Fisher Scientific Inc.


 
Amended and Restated
2005 Deferred Compensation Plan






































Effective Date
January 1, 2009

 
 

--------------------------------------------------------------------------------

 
Thermo Fisher Scientific Inc. Amended and Restated 2005 Deferred Compensation
Plan



Article I
                 Establishment and Purpose
.................................................................................................................................................................................................................................1
 
Article II
            
Definitions..............................................................................................................................................................................................................................................................1
Article III
             Eligibility and Participation
.................................................................................................................................................................................................................................8
 
Article IV
             Deferrals
.................................................................................................................................................................................................................................................................8
 
Article V
             Company
Contributions.....................................................................................................................................................................................................................................11

Article VI
             Benefits
................................................................................................................................................................................................................................................................11
 
Article VII
        Modifications to Payment Schedules
..............................................................................................................................................................................................................15

 
Article VIII
             Valuation of Account Balances;
Investments................................................................................................................................................................................................16
 
Article IX
 Administration.....................................................................................................................................................................................................................................................17
 
Article X
        Amendment and
Termination............................................................................................................................................................................................................................19
 
Article XI
 Informal Funding
................................................................................................................................................................................................................................................19
 
ARticle XII
       
 Claims....................................................................................................................................................................................................................................................................20
 
Article XIII
              General Provisions
.............................................................................................................................................................................................................................................26

 
 

--------------------------------------------------------------------------------

 
Thermo Fisher Scientific Inc. Amended and Restated 2005 Deferred Compensation
Plan



Article I
Establishment and Purpose
 
Thermo Fisher Scientific Inc. (the “Company”) hereby amends and restates the
Thermo Fisher Scientific Inc. 2005 Deferred Compensation Plan (the “Plan” or the
“2005 Plan”), effective January 1, 2009. This document amends and restates the
Thermo Fisher Scientific Inc. 2005 Deferred Compensation Plan that was executed
on October 22, 2007 in order to make certain changes to the plan design for
application beginning in the 2009 Plan Year.  The provisions of this amendment
and restatement apply to amounts deferred under the 2005 Plan on or after
January 1, 2005. Amounts deferred under the Plan prior to January 1, 2005 that
were vested as of December 31, 2004 (the “Grandfathered Accounts”) shall be
subject to the provisions of the Plan as in effect on October 3, 2004, as the
same may be amended from time to time by the Company without material
modification, it being expressly intended that such Grandfathered Accounts are
to remain exempt from the requirements of Code Section 409A. The provisions of
the Plan applicable to Grandfathered Accounts are reflected in this document for
ease of reference.


The purpose of the Plan is to attract and retain key employees by providing
Participants with an opportunity to defer receipt of a portion of their salary,
bonus, and other specified compensation. The Plan is not intended to meet the
qualification requirements of Code Section 401(a), but is intended to meet the
requirements of Code Section 409A, and shall be operated and interpreted
consistent with that intent.


The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits of its employees and their beneficiaries. The Plan is unfunded
for Federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. Any amounts set aside to defray the
liabilities assumed by the Company or an Adopting Employer will remain the
general assets of the Company or the Adopting Employer and shall remain subject
to the claims of the Company’s or the Adopting Employer's creditors until such
amounts are distributed to the Participants.




Article II
Definitions
 
2.1  
Account. Account means a bookkeeping account maintained by the Company to record
the payment obligation of a Participating Employer to a Participant as
determined under the terms of the Plan. The Company may maintain an Account to
record the total obligation to a Participant and component Accounts to reflect
amounts payable at different times and in different forms. Component Accounts
may also be maintained for some or all portions of the Plan that is/are treated
as a separate plan under Code Section 409A.  Reference to an Account means any
such Account established by the Company, as the context requires. Accounts are
intended to constitute unfunded obligations within the meaning of Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA.

 
 
-1-

--------------------------------------------------------------------------------


 
2.2  
Account Balance. Account Balance means, with respect to any Account, the total
payment obligation owed to a Participant from such Account as of the most recent
Valuation Date.



2.3  
Adopting Employer. Adopting Employer means an Affiliate that, with the consent
of the Company, has adopted the Plan for the benefit of its eligible employees.



2.4  
Affiliate. Affiliate means a corporation, trade or business that, together with
the Company, is treated as a single employer under Code Section 414(b) or (c).



2.5  
Beneficiary. Beneficiary means a natural person, estate, or trust designated by
a Participant to receive payments to which a Beneficiary is entitled in
accordance with provisions of the Plan. The Participant’s spouse, if living,
otherwise the Participant’s estate, shall be the Beneficiary if: (i)the
Participant has failed to properly designate a Beneficiary, or (ii) all
designated Beneficiaries have predeceased the Participant.  A former spouse
shall have no interest under the Plan, as Beneficiary or otherwise, unless the
Participant designates such person as a Beneficiary after dissolution of the
marriage, except to the extent provided under the terms of a domestic relations
order as described in  Code Section 414(p)(1)(B).



2.6  
Business Day. Business Day means each day on which the New York Stock Exchange
is open for business.



2.7  
Change in Control. Change in Control means, with respect to a Participating
Employer that is organized as a corporation, any of the following events: (i) a
change in the ownership of the Participating Employer, (ii) a change in the
effective control of the Participating Employer, or (iii) a change in the
ownership of a substantial portion of the assets of the Participating Employer.



For purposes of this Section, a change in the ownership of the Participating
Employer occurs on the date on which any one person, or more than one person
acting as a group, acquires ownership of stock of the Participating Employer
that, together with stock held by such person or group constitutes more than 50%
of the total fair market value or total voting power of the stock of the
Participating Employer. A change in the effective control of the Participating
Employer occurs on the date on which either: (i) a person, or more than one
person acting as a group, acquires ownership of stock of the Participating
Employer possessing 40% or more of the total voting power of the stock of the
Participating Employer, taking into account all such stock acquired during the
12-month period ending on the date of the most recent acquisition, or (ii) a
majority of the members of the Participating Employer’s Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of such Board of Directors prior to
the date of the appointment or election, but only if no other corporation is a
majority shareholder of the Participating Employer . A change in the ownership
of a substantial portion of assets occurs on the date on which any one person,
or more than one person acting as a group, other than a person or group of
persons that is related to the Participating Employer, acquires assets from the
Participating Employer that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Participating Employer immediately prior to such acquisition or acquisitions,
taking into account all such assets acquired during the 12-month period ending
on the date of the most recent acquisition.
 
 
-2-

--------------------------------------------------------------------------------


 
An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the Participating Employer that has
experienced the Change in Control, or the Participant’s relationship to the
affected Participating Employer otherwise satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5)(ii).


Notwithstanding anything to the contrary herein, with respect to a Participating
Employer that is a partnership, Change in Control means only a change in the
ownership of the partnership or a change in the ownership of a substantial
portion of the assets of the partnership, and the provisions set forth above
respecting such changes relative to a corporation shall be applied by analogy.


The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.


2.8  
Change in Control Benefit.  Change in Control Benefit means the benefit payable
to a Participant under the Plan in accordance with Section 6.1(e).



2.9  
Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article XII of this Plan.



2.10  
Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.



2.11  
Code Section 409A. Code Section 409A means section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.



2.12  
Committee. Committee means the Compensation Committee of the board of directors
of the Company or such other committee as the board of directors of the Company
may appoint from time to time.



2.13  
Company. Company means Thermo Fisher Scientific Inc., a Delaware corporation,
and any successor to all or substantially all of the Company’s assets or
business.



2.14  
Company Contribution. Company Contribution means a credit by a Participating
Employer to a Participant’s Account(s) in accordance with the provisions of
Article V of the Plan. Company Contributions are credited at the sole discretion
of the Participating Employer and the fact that a Company Contribution is
credited in one year shall not obligate the Participating Employer to continue
to make such Company Contribution in subsequent years. Unless the context
clearly indicates otherwise, a reference to Company Contribution shall include
Earnings attributable to such contribution.

 
 
-3-

--------------------------------------------------------------------------------


 
2.15  
Compensation. Compensation means a Participant’s base salary, bonus, and such
other remuneration for services rendered as an Employee (if any) approved by the
Company as Compensation that may be deferred under this Plan. Compensation shall
not include any Compensation that has been previously deferred under this Plan
or any other arrangement subject to Code Section 409A.



2.16  
Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement between a Participant and a Participating Employer that specifies: (i)
the amount of each component of Compensation that the Participant has elected to
defer to the Plan in accordance with the provisions of Article IV, and (ii) the
Payment Schedule applicable to one or more Accounts. The Company may permit
different deferral amounts for each component of Compensation and may establish
a minimum or maximum deferral amount for each such component. Unless otherwise
specified by the Company in the Compensation Deferral Agreement, Participants
may defer up to 50% of their base salary and up to 50% of other types of
Compensation for a Plan Year. A Compensation Deferral Agreement may also specify
the investment allocation described in Section 8.4.



2.17  
Death Benefit. Death Benefit means the benefit payable under the Plan to a
Participant’s Beneficiary(ies) upon the Participant’s death as provided in
Section 6.1(d) of the Plan.



2.18  
Deferral. Deferral means a credit to a Participant’s Account(s) that records
that portion of the Participant’s Compensation that the Participant has elected
to defer to the Plan in accordance with the provisions of Article IV. Unless the
context of the Plan clearly indicates otherwise, a reference to Deferrals
includes Earnings attributable to such Deferrals.  Deferrals shall be calculated
with respect to the gross cash Compensation payable to the Participant prior to
any deductions or withholdings.  The foregoing notwithstanding, Deferrals shall
be further limited as of the date the Compensation Deferral Agreement becomes
irrevocable so that they do not exceed 100% of the cash Compensation of the
Participant remaining after deduction of all required income and employment
taxes, employee welfare benefit plan deductions, and other deductions required
by law. Changes to payroll withholdings that affect the amount of Compensation
being deferred to the Plan shall be allowed only to the extent permissible under
Code Section 409A.



2.19  
Disability Benefit. Disability Benefit means the benefit payable under the Plan
to a Participant in the event such Participant is determined to be Disabled.



2.20  
Disabled. Disabled means that a Participant is, by reason of any
medically-determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months: (i) unable to engage in any substantial gainful activity, or
(ii) receiving income replacement benefits for a period of not less than three
months under an accident and health plan covering employees of the Participant’s
employer. The Company shall determine whether a Participant is Disabled in
accordance with Code Section 409A provided, however, that a Participant shall be
deemed to be Disabled if determined to be totally disabled by the Social
Security Administration.

 
 
-4-

--------------------------------------------------------------------------------


 
2.21  
Earnings. Earnings means an adjustment to the value of an Account in accordance
with Section 8.2.



2.22  
Effective Date. Effective Date of this amendment and restatement means January
1, 2009 except insofar as it pertains to Code Section 409A requirements in which
case Effective Date means January 1, 2005.



2.23  
Eligible Employee. Eligible Employee means a member of a “select group of
management or highly compensated employees” of a Participating Employer within
the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, as determined
by the Committee from time to time in its sole discretion.  Employees become
Eligible Employees upon notification by the Company of their eligibility to
become Participants in the Plan.



2.24  
Employee. Employee means a common-law employee of an Employer.



2.25  
Employer. Employer means, with respect to Employees it employs, the Company and
each Affiliate.



2.26  
ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.



2.27  
Fiscal Year Compensation. Fiscal Year Compensation means Compensation earned
during one or more consecutive fiscal years of a Participating Employer, all of
which is paid after the last day of such fiscal year or years.



2.28  
Grandfathered Account. Grandfathered Account means amounts deferred under the
Plan prior to January 1, 2005 that were vested as of December 31, 2004.



2.29  
Match-Eligible Compensation.  Match-Eligible Compensation for a given Plan Year
means a Participant’s Compensation that is in excess of the amount of
Compensation treated as “compensation” for the applicable plan year under the
Thermo Fisher Scientific Inc. 401(k) Retirement Plan.  Match-Eligible
Compensation includes a Participant’s Compensation that is in excess of the IRS
limit on covered compensation for qualified plans established in Code Section
401(a)(17) in effect for that Plan Year and also includes any amount of a
Participant’s Compensation that was reduced below the Code Section 401(a)(17)
limit for purposes of applying the Company match in the Company-sponsored 401(k)
plan due to Deferrals in this Plan.

 

 
-5-

--------------------------------------------------------------------------------


 
2.30  
Participant. Participant means an Eligible Employee who has met the requirements
under Section 3.1.  A Participant’s continued participation in the Plan shall be
governed by Section 3.2 of the Plan.



2.31  
Participating Employer. Participating Employer means the Company and each
Adopting Employer.



2.32  
Payment Schedule. Payment Schedule means the date as of which payment of an
Account under the Plan will commence and the form in which payment of such
Account will be made.



2.33  
Performance-Based Compensation. Performance-Based Compensation means
Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least 12 consecutive
months. Organizational or individual performance criteria are considered
pre-established if established in writing by not later than 90 days after the
commencement of the period of service to which the criteria relate, provided
that the outcome is substantially uncertain at the time the criteria are
established. The determination of whether Compensation qualifies as
“Performance-Based Compensation” will be made in accordance with Treas. Reg.
Section 1.409A-1(e) and subsequent guidance.



2.34  
Plan. Generally, the term Plan means the “Thermo Fisher Scientific Inc. Amended
and Restated 2005 Deferred Compensation Plan” as documented herein and as may be
amended from time to time hereafter. However, to the extent permitted or
required under Code Section 409A, the term Plan may in the appropriate context
also mean a portion of the Plan that is treated as a single plan under Treas.
Reg. Section 1.409A-1(c), or the Plan or portion of the Plan and any other
nonqualified deferred compensation plan or portion thereof that is treated as a
single plan under such section.



2.35  
Plan Year. Plan Year means January 1 through December 31.



2.36  
Retirement/Termination Account. Retirement/Termination Account means an Account
established by the Company to record the amounts payable to a Participant upon
Separation from Service. Unless the Participant has established a Specified Date
Account, all Deferrals and Company Contributions shall be allocated to a
Retirement/Termination Account on behalf of the Participant.



2.37  
Separation from Service.  Separation from Service means an Employee’s
termination of employment with the Employer. Whether a Separation from Service
has occurred shall be determined by the Company in accordance with Code Section
409A.  Except in the case of an Employee on a bona fide leave of absence as
provided below, an Employee is deemed to have incurred a Separation from Service
if the Employer and the Employee reasonably anticipated that the level of
services to be performed by the Employee after a date certain would be reduced
to 20% or less of the average services rendered by the Employee during the
immediately preceding 36-month period (or the total period of employment, if
less than 36 months) disregarding periods during which the Employee was on a
bona fide leave of absence.



An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of: (i) the six month anniversary of the
commencement of the leave, or (ii) the expiration of the Employee’s right, if
any, to reemployment under statute or contract.


For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.25 of the Plan, except that
in applying Code Sections 1563(a)(1), (2) and (3) for purposes of determining
whether another organization is an Affiliate of the Company under Code Section
414(b), and in applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining whether another organization is an Affiliate of the Company under
Code Section 414(c), “at least 50 percent” shall be used instead of “at least 80
percent” each place it appears in those sections.  The Company specifically
reserves the right to determine whether a sale or other disposition of
substantial assets to an unrelated party constitutes a Separation from Service
with respect to a Participant providing services to the seller immediately prior
to the transaction and providing services to the buyer after the transaction.
Such determination shall be made in accordance with the requirements of Code
Section 409A.
 
 
-6-

--------------------------------------------------------------------------------


 
2.38  
Specified Date Account. Specified Date Account means an Account established by
the Company to record the amounts payable at a future date as specified in the
Participant’s Compensation Deferral Agreement. Unless otherwise determined by
the Company, a Participant may maintain no more than five Specified Date
Accounts. A Specified Date Account may be identified in enrollment materials as
an “In-Service Account” or such other name as established by the Company without
affecting the meaning thereof.



2.39  
Specified Date Benefit. Specified Date Benefit means the benefit payable to a
Participant under the Plan in accordance with Section 6.1(b).



2.40  
Termination Benefit. Termination Benefit means the benefit payable to a
Participant under the Plan following the Participant’s Separation from Service.



2.41  
Unforeseeable Emergency. Unforeseeable Emergency means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, the Participant’s dependent (as defined
in Code Section 152, without regard to Section 152(b)(1), (b)(2), and
(d)(1)(B)), or a Beneficiary; loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example,  as a result of a natural disaster); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The types of events which may
qualify as an Unforeseeable Emergency may be limited by the Company.

 
 
-7-

--------------------------------------------------------------------------------


 
2.42  
Valuation Date. Valuation Date means each Business Day.





Article III
Eligibility and Participation
 
3.1
Eligibility and Participation. An Eligible Employee becomes a Participant upon
the earlier to occur of: (i) the notification of eligibility to participate and
the timely submission of a Compensation Deferral Agreement on which an election
to make a Deferral is made; or (ii) a credit of a Company Contribution in
accordance with Article V.



3.2
Duration. A Participant shall be eligible to defer Compensation and receive
allocations of Company Contributions, subject to the terms of the Plan, for as
long as such Participant remains an Eligible Employee. A Participant who is no
longer an Eligible Employee but has not Separated from Service may not defer
Compensation under the Plan beyond the Plan Year in which he or she became
ineligible but may otherwise exercise all of the rights of a Participant under
the Plan with respect to his or her Account(s). On and after a Separation from
Service, a Participant shall remain a Participant as long as his or her Account
Balance is greater than zero (0), and during such time may continue to make
allocation elections as provided in Section 8.4. An individual shall cease being
a Participant in the Plan when all benefits under the Plan to which he or she is
entitled have been paid.





 
Article IV

Deferrals


4.1  
Deferral Elections, Generally.



 
(a)
A Participant may elect to defer Compensation by submitting a Compensation
Deferral Agreement during the enrollment periods established by the Company and
in the manner specified by the Company, but in any event, in accordance with
Section 4.2. A Compensation Deferral Agreement that is not timely filed with
respect to a service period or component of Compensation shall be considered
void and shall have no effect with respect to such service period or
Compensation. The Company may modify any Compensation Deferral Agreement prior
to the date the election becomes irrevocable under the rules of Section 4.2.



 
(b)
The Participant shall specify on his or her Compensation Deferral Agreement the
amount of Deferrals and whether to allocate Deferrals to a
Retirement/Termination Account or to a Specified Date Account. If no designation
is made, Deferrals shall be allocated to the Retirement/Termination Account. A
Participant may also specify in his or her Compensation Deferral Agreement the
Payment Schedule applicable to his or her Plan Accounts. If the Payment Schedule
is not specified in a Compensation Deferral Agreement, the Payment Schedule
shall be the Payment Schedule specified in Section 6.2.

 
 
-8-

--------------------------------------------------------------------------------


 
 
(c)
Upon first becoming a Participant in the Plan, a Participant may elect to
receive a Change in Control Benefit and, if applicable, a Payment Schedule for
such Benefit as specified in Section 6.2(e).   An election to receive a Change
in Control Benefit shall be irrevocable once the deadline for a timely election
has passed, as specified in Section 4.2 hereof.



4.2           Timing Requirements for Compensation Deferral Agreements.


 
(a)
First Year of Eligibility. In the case of the first year in which an Eligible
Employee becomes eligible to participate in the Plan, he or she has up to 30
days following his or her initial eligibility to submit a Compensation Deferral
Agreement with respect to Compensation to be earned during such year. The
Compensation Deferral Agreement described in this paragraph becomes irrevocable
upon the end of such 30-day period. The determination of whether an Eligible
Employee may file a Compensation Deferral Agreement under this paragraph shall
be determined in accordance with the rules of Code Section 409A, including the
provisions of Treas. Reg. Section 1.409A-2(a)(7).



 
A Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned on and after the date the Compensation Deferral Agreement
becomes irrevocable.



                (b)  
Prior Year Election. Except as otherwise provided in this Section 4.2,
Participants may defer Compensation by filing a Compensation Deferral Agreement
no later than December 31 of the year prior to the year in which the
Compensation to be deferred is earned. A Compensation Deferral Agreement
described in this paragraph shall become irrevocable with respect to such
Compensation as of January 1 of the year in which such Compensation is earned.



                (c)  
Performance-Based Compensation. With the approval of the Company, Participants
may file a Compensation Deferral Agreement with respect to Performance-Based
Compensation no later than the date that is six months before the end of the
performance period, provided that:



 
(i)
The Participant performs services continuously from the later of the beginning
of the performance period or the date the criteria are established through the
date the Compensation Deferral Agreement is submitted; and

 
(ii)
The Compensation is not readily ascertainable as of the date the Compensation
Deferral Agreement is filed.



A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the day immediately following the latest
date for filing such election. Any election to defer Performance-Based
Compensation that is made in accordance with this paragraph and that becomes
payable as a result of the Participant’s death or disability (as defined in
Treas. Reg. Section 1.409A-1(e)) or upon a Change in Control (as defined in
Treas. Reg. Section 1.409A-3(i)(5)) prior to the satisfaction of the performance
criteria, will be void.
 
 
-9-

--------------------------------------------------------------------------------


 
                (d)  
Short-Term Deferrals. Compensation that meets the definition of a “short-term
deferral” described in Treas. Reg. Section 1.409A-1(b)(4) may be deferred in
accordance with the rules of Article VII, applied as if the date the substantial
risk of forfeiture lapses is the date payments were originally scheduled to
commence, provided, however, that the provisions of Section 7.3 shall not apply
to payments attributable to a Change in Control (as defined in Treas. Reg.
Section 1.409A-3(i)(5)).



4.3
Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals to one or more Specified Date Accounts and/or to the
Retirement/Termination Account. The Company may, in its discretion, establish a
minimum deferral period for the establishment of a Specified Date Account (for
example, the third Plan Year following the year Compensation is allocated to
such accounts.).



4.4
Deductions from Pay. The Company has the authority to determine the payroll
practices under which any component of Compensation subject to a Compensation
Deferral Agreement will be deducted from a Participant’s Compensation.



4.5
Vesting. Participant Deferrals shall be 100% vested at all times.



4.6  
Cancellation of Deferrals. The Company may cancel a Participant’s Deferrals: (i)
for the balance of the Plan Year in which an Unforeseeable Emergency occurs,
(ii) if the Participant receives a hardship distribution under the Employer’s
qualified 401(k) plan, through the end of the Plan Year in which the six month
anniversary of the hardship distribution falls, and (iii) during periods in
which the Participant is unable to perform the duties of his or her position or
any substantially similar position due to a mental or physical impairment that
can be expected to result in death or last for a continuous period of at least
six months, provided cancellation occurs by the later of the end of the taxable
year of the Participant or the 15th day of the third month following the date
the Participant incurs the disability (as defined in this clause 4.6 (iii)).





-10-

--------------------------------------------------------------------------------


 
Article V
Company Contributions
 
5.1  
Company Matching Contributions.  Beginning January 1, 2009, in each Plan Year,
the Participating Employer shall make a Company Contribution to the
Retirement/Termination Account of each Participant equal to 100% of the first
six percent (6%) of Match-Eligible Compensation that such Participant elected to
defer for that Plan Year.



5.2  
Company Discretionary Contributions.   In addition to Matching Contributions,
the Participating Employer may, from time to time in its sole and absolute
discretion, credit Company Contributions to any Participant in any amount
determined by the Participating Employer. Such contributions will be credited to
a Participant’s Retirement/Termination Account.



5.3  
Vesting.  Company Contributions described in Section 5.1, above, and the
Earnings thereon, shall be 100% vested.  Company Contributions described in
Section 5.2, above, and the Earnings thereon, shall vest in accordance with the
vesting schedule(s) established by the Company at the time that the Company
Contribution is made.  The Participating Employer may, at any time, in its sole
discretion, increase a Participant’s vested interest in a Company Contribution.
The portion of a Participant’s Accounts that remains unvested upon his or her
Separation from Service after the application of the terms of this Section 5.3
shall be forfeited





Article VI
Benefits
 
6.1
Benefits, Generally. A Participant shall be entitled to the following benefits
under the Plan:



                (a)  
Termination Benefit. Upon the Participant’s Separation from Service for reasons
other than death or Disability, he or she shall be entitled to a Termination
Benefit. The Termination Benefit shall be equal to the vested portion of the
Retirement/Termination Account and the unpaid balances of any Specified Date
Accounts.  The foregoing notwithstanding, in the event that one or more
Specified Date Benefits have, at the time of Separation from Service, commenced
to be paid in installments (i.e. where at least one installment payment has been
made prior to Separation from Service and at least one installment payment
remains to be paid) and the Payment Schedule for the Termination Benefit is
other than a single lump sum, the Specified Date Accounts in “pay status” shall
not be paid as part of the Termination Benefit but shall continue to be paid
separately.  The Termination Benefit shall be based on the value of that
Account(s) as of the end of the month in which Separation from Service occurs or
such later date as the Company, in its sole discretion, shall determine. Payment
of the Termination Benefit will be made or begin the first day of the seventh
(7th) month following the end of the month in which Separation from Service
occurs.

 
 
-11-

--------------------------------------------------------------------------------


 
                (b)  
Specified Date Benefit. If the Participant has established one or more Specified
Date Accounts, he or she shall be entitled to a Specified Date Benefit with
respect to each such Specified Date Account. The Specified Date Benefit shall be
equal to the vested portion of the Specified Date Account, based on the value of
that Account as of the end of the month designated by the Participant at the
time the Account was established. Payment of the Specified Date Benefit will be
made or begin the first day of the month following the designated month.



                (c)  
Disability Benefit. Upon a determination by the Company that a Participant is
Disabled, he or she shall be entitled to a Disability Benefit. The Disability
Benefit shall be equal to the vested portion of the Retirement/Termination
Account and the unpaid balances of any Specified Date Accounts. The Disability
Benefit shall be based on the value of the Accounts as of the last day of the
month in which Disability occurs and will be paid the first day of the following
month.



                (d)  
Death Benefit. In the event of the Participant’s death, his or her designated
Beneficiary(ies) shall be entitled to a Death Benefit. The Death Benefit shall
be equal to the vested portion of the Retirement/Termination Account and the
unpaid balances of any Specified Date Accounts. The Death Benefit shall be based
on the value of the Accounts as of the end of the month in which death occurred,
with payment made in the first day of the following month.



                (e)  
Change in Control Benefit.  If, and only if, a Participant has elected to
receive a Change in Control Benefit pursuant to Section 4.1 (c), upon a Change
in Control he or she shall be entitled to a Change in Control Benefit. The
Change in Control Benefit shall be equal to the vested portion of the
Retirement/Termination Account and the unpaid balances of any Specified Date
Accounts.  The foregoing notwithstanding, in the event that one or more
Specified Date Benefits have, at the time of the Change in Control, commenced to
be paid in installments (i.e. where at least one installment payment has been
made prior to the Change in Control and at least one installment payment remains
to be paid) and the Payment Schedule applicable to the Change in Control Benefit
is other than a single lump sum, the Specified Date Accounts in “pay status”
shall not be paid as part of the Change in Control Benefit but shall continue to
be paid separately.  The  Change in Control Benefit shall be based on the value
of that Account(s) as of the end of the month in which a Change in Control
occurs or such later date as the Company, in its sole discretion, shall
determine and shall be paid within ninety (90) days following the date upon
which the Change in Control occurred.



                (f)  
Unforeseeable Emergency Payments. A Participant who experiences an Unforeseeable
Emergency may submit a written request to the Company to receive payment of all
or any portion of his or her vested Accounts. Whether a Participant or
Beneficiary is faced with an Unforeseeable Emergency permitting an emergency
payment shall be determined by the Company based on the relevant facts and
circumstances of each case, but, in any case, a distribution on account of
Unforeseeable Emergency may not be made to the extent that such emergency is or
may be reimbursed through insurance or otherwise, by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
cause severe financial hardship, or by cessation of Deferrals under this Plan.
If an emergency payment is approved by the Company, the amount of the payment
shall not exceed the amount reasonably necessary to satisfy the need, taking
into account the additional compensation that is available to the Participant as
the result of cancellation of deferrals to the Plan, including amounts necessary
to pay any taxes or penalties that the Participant reasonably anticipates will
result from the payment. The amount of the emergency payment shall be subtracted
first from the vested portion of the Participant's Retirement/Termination
Account until depleted and then from the vested Specified Date Accounts,
beginning with the Specified Date Account with the latest payment commencement
date. Emergency payments shall be paid in a single lump sum within the 90-day
period following the date the payment is approved by the Company.

 
 
-12-

--------------------------------------------------------------------------------


 
6.2
Form of Payment.



                (a)  
Termination Benefit. A Participant who is entitled to receive a Termination
Benefit shall receive payment of such benefit in a single lump sum, unless the
Participant elects on his or her initial Compensation Deferral Agreement or in
accordance with procedures established by the Company pursuant to Section 7.6 to
have such benefit paid in one of the following alternative forms of payment (i)
substantially equal annual or quarterly installments over a period of two (2) to
twenty-five (25) years, as elected by the Participant, or (ii) a lump sum
payment of a percentage of the balance in the Retirement/Termination Account,
with the balance paid in substantially equal annual or quarterly installments
over a period of two (2) to twenty-five (25) years, as elected by the
Participant.  In the event that Specified Date Benefits continue to be paid
separately as provided in Section 6.1 (a), such Specified Date Benefits shall
continue to be paid in accordance with the Payment Schedule in effect upon the
Specified Date Benefit payment date.  Notwithstanding the foregoing in this
Section 6.2 (a), a Participant will receive his or her Termination Benefit in a
single lump sum payment equal to the unpaid balance of all of his or her
Accounts if Separation from Service occurs within 24 months following a Change
in Control.



               (b)  
Specified Date Benefit. The Specified Date Benefit shall be paid in a single
lump sum, unless the Participant elects on the Compensation Deferral Agreement
with which the account was established or in accordance with procedures
established by the Company pursuant to Section 7.6 to have the Specified Date
Account paid in substantially equal annual installments over a period of two (2)
to five (5) years, as elected by the Participant.



Notwithstanding any election of a form of payment by the Participant, upon a
Separation from Service or, with respect to any Participant who has elected a
Change in Control Benefit pursuant to Section 4.1(c), upon a Change in Control,
the unpaid balance of a Specified Date Account with respect to which payments
have not commenced shall be paid in accordance with the form of payment
applicable to the Termination or Change in Control Benefit, as applicable. If
such Benefit is payable in a single lump sum, the unpaid balance of all
Specified Date Accounts (including those in pay status) will be paid in a lump
sum.
 
 
-13-

--------------------------------------------------------------------------------


 
                (c)  
Disability Benefit. A Participant who is entitled to receive a Disability
Benefit shall receive payment of such benefit in a single lump sum.



                (d)  
Death Benefit. A designated Beneficiary who is entitled to receive a Death
Benefit shall receive payment of such benefit in a single lump sum.



                (e)  
Change in Control.  A Participant who is entitled to receive a Change in Control
Benefit shall receive payment of such benefit in a single lump sum, unless the
Participant elects on his or her initial Compensation Deferral Agreement or in
accordance with procedures established by the Company pursuant to Section 7.6 to
have such benefit paid in one of the following alternative forms of payment (i)
substantially equal annual installments over a period of two (2) to fifteen (15)
years, as elected by the Participant, or (ii) a lump sum payment of a percentage
of the balance in the Retirement/Termination Account, with the balance paid in
substantially equal annual installments over a period of two (2) to fifteen (15)
years, as elected by the Participant. In the event that Specified Date Benefits
continue to be paid separately as provided in Section 6.1 (e), such Specified
Date Benefits shall continue to be paid in accordance with the Payment Schedule
in effect upon the Specified Date Benefit payment date.



                (f)  
Small Account Balances. The Company shall pay the value of the Participant’s
Accounts upon a Separation from Service in a single lump sum if the balance of
such Accounts is not greater than the applicable dollar amount under Code
Section 402(g)(1)(B), provided the payment represents the complete liquidation
of the Participant’s interest in the Plan.



                (g)  
Rules Applicable to Installment Payments. If a Payment Schedule specifies
installment payments, payments will be made beginning as of the payment
commencement date for such installments and shall continue on each annual or
quarterly anniversary thereof, as applicable, until the number of installment
payments specified in the Payment Schedule has been paid. The amount of each
installment payment shall be determined by dividing (a) by (b), where (a) equals
the Account Balance as of the Valuation Date immediately preceding the
installment payment, either quarterly or annual, and (b) equals the remaining
number of installment payments, either quarterly or annual.



For purposes of Article VII, installment payments will be treated as a single
form of payment. If a lump sum equal to less than 100% of the
Retirement/Termination Account is paid, the payment commencement date for the
installment form of payment will be the first anniversary of the payment of the
lump sum.
 
 
-14-

--------------------------------------------------------------------------------



 
6.3  
Acceleration of or Delay in Payments.



                (a)  
The Company, in its sole and absolute discretion, may elect to accelerate the
time or form of payment of a benefit owed to the Participant hereunder, provided
such acceleration is permitted under Treas. Reg. Section 1.409A-3(j)(4). The
Company may also, in its sole and absolute discretion, delay the time for
payment of a benefit owed to the Participant hereunder, to the extent permitted
under Treas. Reg. Section 1.409A-2(b)(7). If the Plan receives a domestic
relations order (within the meaning of Code Section 414(p)(1)(B)) directing that
all or a portion of a Participant’s Accounts be paid to an “alternate payee,”
any amounts to be paid to the alternate payee(s) shall be paid in a single lump
sum.



                (b)  
Payments Treated as Made on the Designated Payment Date.  Payments made on the
payment date specified in the Plan, or on a later date within the same taxable
year of the Participant or Beneficiary, or, if later, by the fifteenth (15th)
day of the third calendar month following the payment date specified in the Plan
shall be treated as having been made on the payment date; provided, however,
that the Participant or Beneficiary is not permitted, directly or indirectly, to
designate the taxable year of the payment.  In addition, payments made no
earlier than 30 days before the designated payment date will likewise be treated
as having been made on the payment date so long as the Participant or
Beneficiary is not permitted, directly or indirectly, to designate the taxable
year of the payment.  The foregoing shall be administered in compliance with the
provisions of Regulation 1.409A-3(d), which Regulation may authorize other
instances in which payments made after the payment date shall be treated as
having been made on the payment date.





Article VII
Modifications to Payment Schedules
 
7.1
Participant’s Right to Modify.  A Participant may modify any or all of the
alternative Payment Schedules with respect to an Account, consistent with the
permissible Payment Schedules available under the Plan, provided such
modification complies with the requirements of this Article VII.



7.2
Time of Election. The date on which a modification election is submitted to the
Company must be at least 12 months prior to the date on which payment is
scheduled to commence under the Payment Schedule in effect prior to the
modification.

 
 
-15-

--------------------------------------------------------------------------------


 
7.3
Date of Payment under Modified Payment Schedule. Except with respect to
modifications that relate to the payment of a Death Benefit or a Disability
Benefit, the date payments are to commence under the modified Payment Schedule
must be no earlier than five (5) years after the date payment would have
commenced under the original Payment Schedule. Under no circumstances may a
modification election result in an acceleration of payments in violation of Code
Section 409A.



7.4
Effective Date. A modification election submitted in accordance with this
Article VII is irrevocable upon receipt by the Company and becomes effective 12
months after such date.



7.5  
Effect on Accounts. An election to modify a Payment Schedule is specific to the
Account or payment event to which it applies, and shall not be construed to
affect the Payment Schedules of any other Accounts.



7.6  
Limited Transition Relief.  Notwithstanding anything to the contrary in the
Plan, the Company may, to the extent permitted by Notice 2006-79 and as further
provided in Notice 2007-78 and Notice 2007-86, provide a limited period during
which Participants may: (i) modify Payment Schedules for a Termination Benefit,
Specified Date Benefit, or Change in Control Benefit; (ii) reallocate Deferrals
to or from Specified Date Accounts to other Specified Date Accounts or the
Retirement/Termination Account; and/or (iii) create new Specified Date Accounts
and reallocate Deferrals and/or current Account Balances to such new Specified
Date Accounts, all in accordance with Code Section 409A, provisions of this
Plan, and the aforesaid Notices from the IRS.  Such limited period shall end no
later than December 31, 2008.  Any election(s) made by a Participant, and
accepted by the Company in accordance with this Section 7.6 shall not be subject
to requirements imposed by Sections 7.2, 7.3 or 7.4 hereof.  The foregoing
notwithstanding, no election made by a Participant in accordance with this
Section 7.6 may relate to an amount or Benefit that would otherwise be paid or
to begin to be paid to a Participant during 2008 and, further, no election made
by a Participant in accordance with this Section 7.6 may cause an amount or
Benefit to be paid or begin to be paid to a Participant during 2008.





Article VIII
Valuation of Account Balances; Investments
 
8.1
Valuation. Deferrals shall be credited to appropriate Accounts on the date such
Compensation would have been paid to the Participant absent the Compensation
Deferral Agreement. Company Contributions shall be credited to the
Retirement/Termination Account at the times determined by the Company. Valuation
of Accounts shall be performed under procedures approved by the Company.



8.2
Earnings Credit. Each Account will be credited with Earnings on each Business
Day, based upon the Participant’s investment allocation among a menu of
investment options selected in advance by the Company, in accordance with the
provisions of this Article VIII (“investment allocation”).

 
 
-16-

--------------------------------------------------------------------------------


 
8.3
Investment Options. Investment options will be determined by the Company. The
Company, in its sole discretion, shall be permitted to add or remove investment
options from the Plan menu from time to time, provided that any such additions
or removals of investment options shall not be effective with respect to any
period prior to the effective date of such change.



8.4
Investment Allocations. A Participant’s investment allocation constitutes a
deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Participating Employer or any trustee acting on its behalf have any
obligation to purchase actual securities as a result of a Participant’s
investment allocation. A Participant’s investment allocation shall be used
solely for purposes of adjusting the value of a Participant’s Account Balances.



A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Company.  Allocation among the
investment options must be designated in increments of 1%. The Participant’s
investment allocation will become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the Company,
the next Business Day.


A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Company. Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Company, the next Business
Day, and shall be applied prospectively.


8.5
Unallocated Deferrals and Accounts. If the Participant fails to make an
investment allocation with respect to an Account, such Account shall be invested
in an investment option, the primary objective of which is the preservation of
capital, as determined by the Company.





Article IX
Administration
 
9.1
Plan Administration. This Plan shall be administered by the Company which shall
act as the “plan administrator” and shall have discretionary authority to make,
amend, interpret and enforce all appropriate rules and regulations for the
administration of this Plan and to utilize its discretion to decide or resolve
any and all questions, including but not limited to eligibility for benefits and
interpretations of this Plan and its terms, as may arise in connection with the
Plan. Claims for benefits shall be filed with the Company and resolved in
accordance with the claims procedures in Article XII.

 
 
-17-

--------------------------------------------------------------------------------


 
9.2
Administration Upon Change in Control. Within 120 days following a Chance in
Control, the individuals who comprised the Committee immediately prior to the
Change in Control (whether or not such individuals are members of the Committee
following the Change in Control) may, by written consent of the majority of such
individuals, appoint an independent third party administrator (the
“Administrator”) to perform any or all of the Company’s duties as plan
administrator as described in Section 9.1 including, without limitation, the
power to determine any questions arising in connection with the administration
or interpretation of the Plan, and the power to make benefit entitlement
determinations.  Upon and after the effective date of such appointment, (a) the
Company must pay all reasonable administrative expenses and fees of the
Administrator, and (b) the Administrator may only be terminated with the written
consent of the majority of Participants with an Account Balance in the Plan as
of the date of such proposed termination.



9.3
Withholding. The Participating Employer shall have the right to withhold from
any payment due under the Plan (or with respect to any amounts credited to the
Plan) any taxes required by law to be withheld in respect of such payment (or
credit). Withholdings with respect to amounts credited to the Plan shall be
deducted from Compensation that has not been deferred to the Plan.



9.4
Indemnification. The Participating Employers shall indemnify and hold harmless
each employee, officer, director, agent or organization, to whom or to which are
delegated duties, responsibilities, and authority under the Plan or otherwise
with respect to administration of the Plan, including, without limitation, the
Company and its agents, against all claims, liabilities, fines and penalties,
and all expenses reasonably incurred by or imposed upon him or it (including but
not limited to reasonable attorney fees) which arise as a result of his or its
actions or failure to act in connection with the operation and administration of
the Plan to the extent lawfully allowable and to the extent that such claim,
liability, fine, penalty, or expense is not paid for by liability insurance
purchased or paid for by the Participating Employer. Notwithstanding the
foregoing, the Participating Employer shall not indemnify any person or
organization if his or its actions or failure to act are due to gross negligence
or willful misconduct or for any such amount incurred through any settlement or
compromise of any action unless the Participating Employer consents in writing
to such settlement or compromise.



9.5
Delegation of Authority. In the administration of this Plan, the Company may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit, and may from time to time consult with legal counsel who shall
be legal counsel to the Company.



9.6
Binding Decisions or Actions. The decision or action of the Company, or in the
event of a Change in Control and actions pursuant to Section 9.2 the new plan
administrator, in respect of any question arising out of or in connection with
the administration, interpretation and application of the Plan and the rules and
regulations thereunder shall be final and conclusive and binding upon all
persons having any interest in the Plan.





-18-

--------------------------------------------------------------------------------


 
Article X
Amendment and Termination
 
10.1
Amendment and Termination. The Committee may at any time and from time to time
amend the Plan or may terminate the Plan as provided in this Article X. Each
Participating Employer may also terminate its participation in the Plan.



10.2
Amendments. The Committee may amend the Plan at any time and for any reason,
provided that any such amendment shall not reduce the vested Account Balances of
any Participant accrued as of the date of any such amendment or restatement (as
if the Participant had incurred a voluntary Separation from Service on such
date) or reduce any rights of a Participant under the Plan or other Plan
features with respect to Deferrals made prior to the date of any such amendment
or restatement without the consent of the Participant. The Committee may
delegate to the Company the authority to amend the Plan without the consent of
the Committee for the purpose of: (i) conforming the Plan to the requirements of
law; (ii) facilitating the administration of the Plan; (iii) clarifying
provisions based on the Company’s interpretation of the document; and (iv)
making such other amendments as the Committee may authorize.



10.3
Termination. The Committee may terminate the Plan and pay Participants and
Beneficiaries their Account Balances in a single lump sum at any time, to the
extent and in accordance with Treas. Reg. Section 1.409A-3(j)(4)(ix). If a
Participating Employer terminates its participation in the Plan, the benefits of
affected Employees shall be paid at the time provided in Article VI.



10.4
Accounts Taxable Under Code Section 409A. The Plan is intended to constitute a
plan of deferred compensation that meets the requirements for deferral of income
taxation under Code Section 409A. The Company, pursuant to its authority to
interpret the Plan, may sever from the Plan or any Compensation Deferral
Agreement any provision or exercise of a right that otherwise would result in a
violation of Code Section 409A.





Article XI
Informal Funding
 
11.1
General Assets. Obligations established under the terms of the Plan may be
satisfied from the general funds of the Participating Employers, or a trust
described in this Article XI. No Participant, spouse or Beneficiary shall have
any right, title or interest whatever in assets of the Participating Employers.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Participating Employers and any Employee, spouse, or
Beneficiary. To the extent that any person acquires a right to receive payments
hereunder, such rights are no greater than the right of an unsecured general
creditor of the Participating Employer.

 
 
-19-

--------------------------------------------------------------------------------


 
11.2
Rabbi Trust. A Participating Employer may, in its sole discretion, establish a
grantor trust, commonly known as a rabbi trust, as a vehicle for accumulating
assets to pay benefits under the Plan. Payments under the Plan may be paid from
the general assets of the Participating Employer or from the assets of any such
rabbi trust. Payment from any such source shall reduce the obligation owed to
the Participant or Beneficiary under the Plan.





Article XII
Claims
 
12.1
Filing a Claim. Any controversy or claim arising out of or relating to the Plan
shall be filed in writing with the Company which shall make all determinations
concerning such claim. Any claim filed with the Company and any decision by the
Company denying such claim shall be in writing and shall be delivered to the
Participant or Beneficiary filing the claim (the “Claimant”).



 
(a)
In General. Notice of a denial of benefits (other than Disability benefits) will
be provided within 90 days of the Company’s receipt of the Claimant's claim for
benefits. If the Company determines that it needs additional time to review the
claim, the Company will provide the Claimant with a notice of the extension
before the end of the initial 90-day period. The extension will not be more than
90 days from the end of the initial 90-day period and the notice of extension
will explain the special circumstances that require the extension and the date
by which the Company expects to make a decision.



 
(b)
Disability Benefits. Notice of denial of Disability benefits will be provided
within forty-five (45) days of the Company’s receipt of the Claimant’s claim for
Disability benefits. If the Company determines that it needs additional time to
review the Disability claim, the Company will provide the Claimant with a notice
of the extension before the end of the initial 45-day period. If the Company
determines that a decision cannot be made within the first extension period due
to matters beyond the control of the Company, the time period for making a
determination may be further extended for an additional 30 days. If such an
additional extension is necessary, the Company shall notify the Claimant prior
to the expiration of the initial 30-day extension. Any notice of extension shall
indicate the circumstances necessitating the extension of time, the date by
which the Company expects to furnish a notice of decision, the specific
standards on which such entitlement to a benefit is based, the unresolved issues
that prevent a decision on the claim and any additional information needed to
resolve those issues. A Claimant will be provided a minimum of 45 days to submit
any necessary additional information to the Company. In the event that a 30-day
extension is necessary due to a Claimant’s failure to submit information
necessary to decide a claim, the period for furnishing a notice of decision
shall be tolled from the date on which the notice of the extension is sent to
the Claimant until the earlier of the date the Claimant responds to the request
for additional information or the response deadline.

 
 
-20-

--------------------------------------------------------------------------------


 
 
(c)
Contents of Notice. If a claim for benefits is completely or partially denied,
notice of such denial shall be in writing and shall set forth the reasons for
denial in plain language. The notice shall: (i) cite the pertinent provisions of
the Plan document, and (ii) explain, where appropriate, how the Claimant can
perfect the claim, including a description of any additional material or
information necessary to complete the claim and why such material or information
is necessary. The claim denial also shall include an explanation of the claims
review procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse decision on review. In the case of a complete or
partial denial of a Disability benefit claim, the notice shall provide a
statement that the Company will provide to the Claimant, upon request and free
of charge, a copy of any internal rule, guideline, protocol, or other similar
criterion that was relied upon in making the decision.



12.2
Appeal of Denied Claims. A Claimant whose claim has been completely or partially
denied shall be entitled to appeal the claim denial by filing a written appeal
with a special committee appointed by the Company and designated to hear such
appeals (the “Appeals Committee”). A Claimant who timely requests a review of
the denied claim (or his or her authorized representative) may review, upon
request and free of charge, copies of all documents, records and other
information relevant to the denial and may submit written comments, documents,
records and other information relevant to the claim to the Appeals Committee.
All written comments, documents, records, and other information shall be
considered “relevant” if the information: (i) was relied upon in making a
benefits determination, (ii) was submitted, considered or generated in the
course of making a benefits decision regardless of whether it was relied upon to
make the decision, or (iii) demonstrates compliance with administrative
processes and safeguards established for making benefit decisions. The Appeals
Committee may, in its sole discretion and if it deems appropriate or necessary,
decide to hold a hearing with respect to the claim appeal.



                (a)  
In General. Appeal of a denied benefits claim (other than a Disability benefits
claim) must be filed in writing with the Appeals Committee no later than 60 days
after receipt of the written notification of such claim denial. The Appeals
Committee shall make its decision regarding the merits of the denied claim
within 60 days following receipt of the appeal (or within 120 days after such
receipt, in a case where there are special circumstances requiring extension of
time for reviewing the appealed claim). If an extension of time for reviewing
the appeal is required because of special circumstances, written notice of the
extension shall be furnished to the Claimant prior to the commencement of the
extension. The notice will indicate the special circumstances requiring the
extension of time and the date by which the Appeals Committee expects to render
the determination on review. The review will take into account comments,
documents, records and other information submitted by the Claimant relating to
the claim without regard to whether such information was submitted or considered
in the initial benefit determination.

 
 

 
-21-

--------------------------------------------------------------------------------


                (b)  
Disability Benefits. Appeal of a denied Disability benefits claim must be filed
in writing with the Appeals Committee no later than 180 days after receipt of
the written notification of such claim denial. The review shall be conducted by
the Appeals Committee (exclusive of the person who made the initial adverse
decision or such person’s subordinate). In reviewing the appeal, the Appeals
Committee shall: (i) not afford deference to the initial denial of the claim,
(ii) consult a medical professional who has appropriate training and experience
in the field of medicine relating to the Claimant’s disability and who was
neither consulted as part of the initial denial nor is the subordinate of such
individual, and (iii) identify the medical or vocational experts whose advice
was obtained with respect to the initial benefit denial, without regard to
whether the advice was relied upon in making the decision. The Appeals Committee
shall make its decision regarding the merits of the denied claim within 45 days
following receipt of the appeal (or within 90 days after such receipt, in a case
where there are special circumstances requiring extension of time for reviewing
the appealed claim). If an extension of time for reviewing the appeal is
required because of special circumstances, written notice of the extension shall
be furnished to the Claimant prior to the commencement of the extension. The
notice will indicate the special circumstances requiring the extension of time
and the date by which the Appeals Committee expects to render the determination
on review. Following its review of any additional information submitted by the
Claimant, the Appeals Committee shall render a decision on its review of the
denied claim.



                (c)  
Contents of Notice. If a benefits claim is completely or partially denied on
review, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language.



The decision on review shall set forth: (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (iv) a statement describing any voluntary appeal
procedures offered by the plan and a statement of the Claimant’s right to bring
an action under Section 502(a) of ERISA.
 
 
-22-

--------------------------------------------------------------------------------


 
                (d)  
For the denial of a Disability benefit, the notice will also include a statement
that the Appeals Committee will provide, upon request and free of charge: (i)
any internal rule, guideline, protocol or other similar criterion relied upon in
making the decision, (ii) any medical opinion relied upon to make the decision,
and (iii) the required statement under Section 2560.503-1(j)(5)(iii) of the
Department of Labor regulations.



12.3
Claims Appeals Upon Change in Control. Upon a Change in Control, the Appeals
Committee, as constituted immediately prior to such Change in Control, shall
continue to act as the Appeals Committee. Upon such Change in Control, the
Company may not remove any member of the Appeals Committee, but may replace
resigning members if 2/3rds of the members of the Committee, as constituted
immediately prior to such Change in Control, and a majority of Participants and
Beneficiaries with Account Balances consent to the replacement.



The Appeals Committee shall have the exclusive authority at the appeals stage to
interpret the terms of the Plan and resolve appeals under the Claims Procedure.


12.4
Legal Action. A Claimant may not bring any legal action, including commencement
of any arbitration, relating to a claim for benefits under the Plan unless and
until the Claimant has followed the claims procedures under the Plan and
exhausted his or her administrative remedies under such claims procedures.



If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Company shall reimburse
such Participant or Beneficiary for all reasonable legal costs, expenses,
attorneys’ fees and such other reasonable liabilities incurred as a result of
such proceedings. If the legal proceeding is brought in connection with a Change
in Control, or a “change in control” as defined in a rabbi trust described in
Section 11.2, the Participant or Beneficiary may file a claim directly with the
trustee for reimbursement of such costs, expenses and fees. For purposes of the
preceding sentence, the amount of the claim shall be treated as if it were an
addition to the Participant’s or Beneficiary’s Account Balance.


12.5
Discretion of Appeals Committee. All interpretations, determinations and
decisions of the Appeals Committee with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.



12.6
Arbitration.



                (a)  
Prior to Change in Control. If, prior to a Change in Control, any claim or
controversy between the Company and a Participant or Beneficiary is not resolved
through the claims procedure set forth in Article XII, such claim shall be
submitted to and resolved exclusively by expedited binding arbitration by a
single arbitrator.  Arbitration shall be conducted in accordance with the
following procedures:



The complaining party shall promptly send written notice to the other party
identifying the matter in dispute and the proposed remedy. Following the giving
of such notice, the parties shall meet and attempt in good faith to resolve the
matter. In the event the parties are unable to resolve the matter within 21
days, the parties shall meet and attempt in good faith to select a single
arbitrator acceptable to both parties. If a single arbitrator is not selected by
mutual consent within ten Business Days following the giving of the written
notice of dispute, an arbitrator shall be selected from a list of nine persons
each of whom shall be an attorney who is either engaged in the active practice
of law or recognized arbitrator and who, in either event, is experienced in
serving as an arbitrator in disputes between employers and employees, which list
shall be provided by the main office of either JAMS, the American Arbitration
Association (“AAA”) or the Federal Mediation and Conciliation Service. If,
within three Business Days of the parties’ receipt of such list, the parties are
unable to agree on an arbitrator from the list, then the parties shall each
strike names alternatively from the list, with the first to strike being
determined by the flip of a coin. After each party has had four strikes, the
remaining name on the list shall be the arbitrator. If such person is unable to
serve for any reason, the parties shall repeat this process until an arbitrator
is selected.


-23-

--------------------------------------------------------------------------------


 
Unless the parties agree otherwise, within 60 days of the selection of the
arbitrator, a hearing shall be conducted before such arbitrator at a time and a
place agreed upon by the parties. In the event the parties are unable to agree
upon the time or place of the arbitration, the time and place shall be
designated by the arbitrator after consultation with the parties. Within 30 days
of the conclusion of the arbitration hearing, the arbitrator shall issue an
award, accompanied by a written decision explaining the basis for the
arbitrator’s award.


In any arbitration hereunder, the Company shall pay all administrative fees of
the arbitration and all fees of the arbitrator. Each party shall pay its own
attorneys’ fees, costs, and expenses, unless the arbitrator orders otherwise.
The prevailing party in such arbitration, as determined by the arbitrator, and
in any enforcement or other court proceedings, shall be entitled, to the extent
permitted by law, to reimbursement from the other party for all of the
prevailing party’s costs (including but not limited to the arbitrator’s
compensation), expenses, and attorneys’ fees. The arbitrator shall have no
authority to add to or to modify this Plan, shall apply all applicable law, and
shall have no lesser and no greater remedial authority than would a court of law
resolving the same claim or controversy. The arbitrator shall, upon an
appropriate motion, dismiss any claim without an evidentiary hearing if the
party bringing the motion establishes that it would be entitled to summary
judgment if the matter had been pursued in court litigation.
 
 
-24-

--------------------------------------------------------------------------------


 
The parties shall be entitled to discovery as follows: Each party may take no
more than three depositions. The Company may depose the Participant or
Beneficiary plus two other witnesses, and the Participant or Beneficiary may
depose the Company, pursuant to Rule 30(b)(6) of the Federal Rules of Civil
Procedure, plus two other witnesses. Each party may make such reasonable
document discovery requests as are allowed in the discretion of the arbitrator.


The decision of the arbitrator shall be final, binding, and non-appealable, and
may be enforced as a final judgment in any court of competent jurisdiction.


This arbitration provision of the Plan shall extend to claims against any
parent, subsidiary, or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, Participant, Beneficiary, or agent
of any party, or of any of the above, and shall apply as well to claims arising
out of state and federal statutes and local ordinances as well as to claims
arising under the common law or under this Plan.


Notwithstanding the foregoing, and unless otherwise agreed between the parties,
either party may apply to a court for provisional relief, including a temporary
restraining order or preliminary injunction, on the ground that the arbitration
award to which the applicant may be entitled may be rendered ineffectual without
provisional relief.


Any arbitration hereunder shall be conducted in accordance with the Federal
Arbitration Act: provided, however, that, in the event of any inconsistency
between the rules and procedures of the Act and the terms of this Plan, the
terms of this Plan shall prevail.


If any of the provisions of this Section 12.6(a) are determined to be unlawful
or otherwise unenforceable, in the whole part, such determination shall not
affect the validity of the remainder of this section and this section shall be
reformed to the extent necessary to carry out its provisions to the greatest
extent possible and to insure that the resolution of all conflicts between the
parties, including those arising out of statutory claims, shall be resolved by
neutral, binding arbitration. If a court should find that the provisions of this
Section 12.6(a) are not absolutely binding, then the parties intend any
arbitration decision and award to be fully admissible in evidence in any
subsequent action, given great weight by any finder of fact and treated as
determinative to the maximum extent permitted by law.


The parties do not agree to arbitrate any putative class action or any other
representative action. The parties agree to arbitrate only the claims(s) of a
single Participant or Beneficiary.
 
 
-25-

--------------------------------------------------------------------------------


 
                (b)  
Upon Change in Control. If, upon the occurrence of a Change in Control, any
dispute, controversy or claim arises between a Participant or Beneficiary and
the Company out of or relating to or concerning the provisions of the Plan, such
dispute, controversy or claim shall be finally settled by a court of competent
jurisdiction which, notwithstanding any other provision of the Plan, shall apply
a de novo standard of review to any determination made by the Company, a
Participating Employer, the Committee, or the Appeals Committee.





Article XIII
General Provisions
 
13.1
Assignment. No interest of any Participant, spouse or Beneficiary under this
Plan and no benefit payable hereunder shall be assigned as security for a loan,
and any such purported assignment shall be null, void and of no effect, nor
shall any such interest or any such benefit be subject in any manner, either
voluntarily or involuntarily, to anticipation, sale, transfer, assignment or
encumbrance by or through any Participant, spouse or Beneficiary.
Notwithstanding anything to the contrary herein, however, the Company has the
discretion to make payments to an alternate payee in accordance with the terms
of a domestic relations order (as defined in Code Section 414(p)(1)(B)).



 
The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant.



13.2
No Legal or Equitable Rights or Interest. No Participant or other person shall
have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Company. The right and
power of the Company to dismiss or discharge an Employee is expressly reserved.
The Company makes no representations or warranties as to the tax consequences to
a Participant or a Participant’s beneficiaries resulting from a deferral of
income pursuant to the Plan.



13.3
No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and the Company.



13.4  
Notice. Any notice or filing required or permitted to be delivered to the
Company under this Plan shall be delivered in writing, in person, or through
such electronic means as is established by the Company. Notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for registration or certification. Written
transmission shall be sent by certified mail to:





-26-

--------------------------------------------------------------------------------



THERMO FISHER SCIENTIFIC INC.
ATTN: DIRECTOR OF BENEFITS
81 WYMAN STREET
WALTHAM, MA  02454




Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of  the Participant.


13.5
Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.



13.6
Invalid or Unenforceable Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof and the Company may elect in its sole discretion to
construe such invalid or unenforceable provisions in a manner that conforms to
applicable law or as if such provisions, to the extent invalid or unenforceable,
had not been included.



13.7
Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Company advised of
his or her current mailing address. If benefit payments are returned to the Plan
or are not presented for payment after a reasonable amount of time, the Company
shall presume that the payee is missing. The Company, after making such efforts
as in its discretion it deems reasonable and appropriate to locate the payee,
shall stop payment on any uncashed checks and may discontinue making future
payments until contact with the payee is restored.



13.8
Facility of Payment to a Minor.  If a distribution is to be made to a minor, or
to a person who is otherwise incompetent, then the Company may, in its
discretion, make such distribution: (i) to the legal guardian, or if none, to a
parent of a minor payee with whom the payee maintains his or her residence, or
(ii) to the conservator or, if none, to the person having custody of an
incompetent payee. Any such distribution shall fully discharge the Company and
the Plan from further liability on account thereof.



13.9
Governing Law. To the extent not preempted by ERISA, the laws of the
Commonwealth of Massachusetts shall govern the construction and administration
of the Plan.







SIGNATURES ON NEXT PAGE




-27-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned executed this Plan as of the 27th day of
January, 2009, to be effective as of the Effective Date.
 
THERMO FISHER SCIENTIFIC INC.


By:  Seth H. Hoogasian
Its:  Senior Vice President, General Counsel and Secretary




/s/ Seth H. Hoogasian                                            (Signature)

 
-28-

--------------------------------------------------------------------------------

 
